DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-10, 14-15, 17-19, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claim 1, it is unclear what is meant by “wherein the new enclave virtual computing  instance is a same type of isolated software entity as the virtual computing instance without any virtual nonvolatile storage, without any virtual networking interface and without any operating system.” (i.e. it is unclear what is meant by the new enclave virtual computing instance being the same type of isolated software entity as the virtual computing instance if there is a different configuration for the new enclave virtual computing instance). Independent claims 10 and 19 contain similar language and are rejected for the same reasons. Dependent claims 4, 5, 7-9, 14-17, and 22-23 are rejected because of their dependency on independent claims 1, 10, and 19 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7-10, 14-15, 17-19, and 22-23  rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 9246690) in view of Brandwine et al. (US 9626512). 
As per claim 1, Roth teaches the invention substantially as claimed including,  a computer-implemented method for providing secure execution environments in a computer system, the method comprising:
	receiving a secure execution environment creation request (Column 4, Lines 44-49, A user 102 may send a request 104 (e.g., a web service request to an API exposed by the computing resource service provider) over a network 106 to a compute service 124 running within a computer system environment provided by a computing resource service provider 108), from a software process running in a virtual computing instance in the computer system (Column 4, Lines 50-53, The user 102 may be a person, or may be a process running on one or more remote computer systems, or may be a computer system client or may be another computer system entity; and Column 7, Lines 37-41,  a virtual computer system service running on the host may access the secure execution environment functionality to provide that functionality to VM instances running under control of a virtual computer system service), to create a secure execution environment for content (Column 4, Lines 53-55,  A user 102 may request that the compute service 124 instantiate (i.e., cause to be instantiated) a secure execution environment), wherein the virtual computing instance includes at least virtual processor (Column 7, Lines 37-41,  a virtual computer system service running on the host may access the secure execution environment functionality to provide that functionality to VM instances running under control of a virtual computer system service), [virtual volatile memory and virtual non-volatile storage], wherein the secure execution environment creation request includes a measurement (Column 4, Lines 49-50, The request 104 may be authenticated (e.g., by being transmitted with a digital signature of the request)) and an enclave composition/construction log associated with the secure execution environment being requested (Column 2, Lines 52-57, A secure execution environment may be instantiated on a computer system by sending a request (referred to herein as a “provisioning request”) to the selected computer system (also referred to herein as the “target computer system”) specifying how the secure execution environment may be configured and/or how and where it may be instantiated; and Column 4, Line 66-Column 5, Line 11, The provisioning request may include a specification for capabilities (e.g., hardware capabilities) that may indicate parameters for a suitable host environment for instantiating a secure execution environment; and Column 5, Lines 22-29, A provisioning request may also include data and/or metadata associated with the configuration of a secure execution environment and/or with placement constraints on associated computer system resources. A provisioning request may be issued as a request (e.g., web service request) to a service, such as a compute service an API call, a library call, or a combination of these and/or other request types and such requests may include the placement constraints), the enclave composition/construction log including at least the content (Column 5, Lines 22-29, A provisioning request may also include data and/or metadata associated with the configuration of a secure execution environment and/or with placement constraints on associated computer system resources. A provisioning request may be issued as a request (e.g., web service request) to a service, such as a compute service an API call, a library call, or a combination of these and/or other request types and such requests may include the placement constraints), the measurement including information that uniquely identifies the enclave composition/construction log (Column 4, Lines 49-50, The request 104 may be authenticated (e.g., by being transmitted with a digital signature of the request)), [and wherein the measurement includes a hash value of the enclave composition/construction log];
	in response to the request for the secure execution environment [and that the new hash values being equal to the received measurement], deploying a new enclave virtual computing instance in the computer system (Column 7, Line 67-Column 8, Line 8, in response to a request to create a secure execution environment from a customer, a secure execution environment may be created and may be initially populated with executable code which may be configured as an agent to provide access to secure execution environment functionality. The agent may be an application, module, process and/or the like which may be configured to instantiate other applications within the secure execution environment; and Column 9, Lines 44-46, The computing resource service provider 210 may provide access to one or more host machines as well as provide access to computer services such as virtual machine (VM) instances; and Column 12, Lines 58-63,  A user 302 may execute one or more secure execution environment operations 304 associated with a secure execution environment 306 on a virtual computer system 308. The virtual computer system 308 may be one of one or more virtual computer systems operating on a host computer system 31), and creating the secure execution environment in the new enclave virtual computing instance (Column 12, Lines 58-63,  A user 302 may execute one or more secure execution environment operations 304 associated with a secure execution environment 306 on a virtual computer system 308. The virtual computer system 308 may be one of one or more virtual computer systems operating on a host computer system 310; and Column 13, Lines 33-37, a user may execute a secure execution environment operation to create a secure execution environment such as the secure execution environment 306 within the virtual computer system 308 on the host computer system 310), the new enclave virtual computing instance including at least virtual processor (Column 13, Lines 33-37, a user may execute a secure execution environment operation to create a secure execution environment such as the secure execution environment 306 within the virtual computer system 308 on the host computer system 310) [and virtual volatile memory ] without any virtual non-volatile storage, without any virtual networking interface and without any operating system (Column 14, Lines 21-26, entities on the virtual computer system 308 such as virtual computer system applications 316, virtual computer system operating system 318 or other entities may not access applications or data stored within secure execution environment 306 unless they are trusted by the secure execution environment 306; and Column 14, Lines 43-48, a secure execution environment such as the secure execution environment 306 may be directly connected to a secure execution environment such as the secure execution environment 328 without an intervening user, service, process, application, and/or other entity), the virtual processor of the new enclave virtual computing instance being an emulated resource corresponding to a physical processor resource of the computer system (Column 13, Lines 33-37, a user may execute a secure execution environment operation to create a secure execution environment such as the secure execution environment 306 within the virtual computer system 308 on the host computer system 310), wherein the new enclave virtual computing  instance is a same type of isolated software entity as the virtual computing instance (Column 13, Lines 33-37, a user may execute a secure execution environment operation to create a secure execution environment such as the secure execution environment 306 within the virtual computer system 308 on the host computer system 310) without any virtual nonvolatile storage, without any virtual networking interface and without any operating system (Column 14, Lines 21-26, entities on the virtual computer system 308 such as virtual computer system applications 316, virtual computer system operating system 318 or other entities may not access applications or data stored within secure execution environment 306 unless they are trusted by the secure execution environment 306; and Column 14, Lines 43-48, a secure execution environment such as the secure execution environment 306 may be directly connected to a secure execution environment such as the secure execution environment 328 without an intervening user, service, process, application, and/or other entity);
	loading the content from the enclave composition/construction log into the virtual volatile memory of the new enclave virtual computing instance (Column 2, Lines 52-57, A secure execution environment may be instantiated on a computer system by sending a request (referred to herein as a “provisioning request”) to the selected computer system (also referred to herein as the “target computer system”) specifying how the secure execution environment may be configured and/or how and where it may be instantiated; Column 7, Line 67-Column 8, Line 8, in response to a request to create a secure execution environment from a customer, a secure execution environment may be created and may be initially populated with executable code which may be configured as an agent to provide access to secure execution environment functionality. The agent may be an application, module, process and/or the like which may be configured to instantiate other applications within the secure execution environment; and Column 13, Lines 46-53, a user may use a secure execution environment by first issuing API calls to create a secure execution environment. Then the user may then add memory pages to the secure execution environment which may contain data and/or executable code. The user may next measure the secure execution environment and, if the measurement indicates that the secure execution environment is valid, the user may finalize initiation of the secure execution environment);
	facilitating execution of at least one task using the content in the new enclave virtual computing instance (Column 13, Lines 46-57, , a user may use a secure execution environment by first issuing API calls to create a secure execution environment. Then the user may then add memory pages to the secure execution environment which may contain data and/or executable code. The user may next measure the secure execution environment and, if the measurement indicates that the secure execution environment is valid, the user may finalize initiation of the secure execution environment. During the lifecycle of the secure execution environment, the user may start and stop the applications in the secure execution environment and perform other operations such as those described herein); and
	deleting the new enclave virtual computing instance from the computer system after the at least one task has been performed in the new enclave virtual computing instance (Column 13, Lines 41-43, operations may include operations to remove the secure execution environment when it is finished; and Column 13, Lines 57-59, When the secure execution environment is no longer needed, the user may finally cause it to be removed from the system).
	
	Roth fails to specifically teach, wherein the virtual computing instance includes at least [virtual processor], virtual volatile memory and virtual non-volatile storage; the new enclave virtual computing instance including at least virtual processor and virtual volatile memory; wherein the measurement includes a hash value of the enclave composition/construction log; calculating a new hash value of the received enclave composition/construction log and comparing the new hash value with the received measurement, wherein the comparing validates the received enclave composition/construction log; the virtual volatile memory of the new enclave virtual computing instance being an emulated resource corresponding to a physical volatile memory resource of the computer system; and in response to the request for the secure execution environment and that the new hash values being equal to the received measurement, deploying a new enclave virtual computing instance in the computer system.

	However, Brandwine teaches, wherein the virtual computing instance includes at least virtual processor, virtual volatile memory and virtual non-volatile storage (Column 9, Lines 55-59, the allocated virtual resources include three primary virtualized resources that are utilized by the instantiated virtual machine instances, namely, virtual processing resources, virtual memory resources, and virtual I/O resources); 
	the new enclave virtual computing instance including at least virtual processor and virtual volatile memory (Column 9, Lines 55-59, the allocated virtual resources include three primary virtualized resources that are utilized by the instantiated virtual machine instances, namely, virtual processing resources, virtual memory resources, and virtual I/O resources); and 
	wherein the measurement includes a hash value of the enclave composition/construction log (Column 10, Lines 44-48, when the offload device 130 boots, the measurements for the BIOS can be made and a hash sent to the security component 150 and the BIOS can run and send measurements for the load boot loader code to the security component; Column 11, Lines 16-31,  the security component 150A can be configured to validate an offload device's booting environment code and/or the offload device's execution environment code. The offload device booting environment comprises a plurality of platform components 152A of the offload device 130. The security component 150B can be configured to validate a physical computing device's booting environment code; and Column 15, Lines 32-34, the security component 150 receives platform component configuration information from a platform component 152, such as measurements); 
	calculating a new hash value of the received enclave composition/construction log and comparing the new hash value with the received measurement (Column 10, Lines 50-55, the boot loader code can take measurements of the execution environment code and pass a hash result to the security component. The execution environment code can then start running and measure software that it loads and pass the hash result to the security component), wherein the comparing validates the received enclave composition/construction log (Column 10, Lines 50-59, T The boot loader code can take measurements of the execution environment code and pass a hash result to the security component. The execution environment code can then start running and measure software that it loads and pass the hash result to the security component. In one configuration, as the measurements are passed to the security component 150, it can compare measured values of a platform component 152 to value stored in the security component 150. If the values match, the component can be validated; and Column 11, Lines 16-21, the security component 150A can be configured to validate an offload device's booting environment code and/or the offload device's execution environment code. The offload device booting environment comprises a plurality of platform components 152A of the offload device 130); 
	the virtual volatile memory of the new enclave virtual computing instance being an emulated resource corresponding to a physical volatile memory resource of the computer system (Column 10, Lines 2-9, the virtual machine instances 120 may be provisioned to implement portions of a hosted network or to simulate one or more components of a hosted network. Illustratively, the virtual machine instances 120 may be configured to provide specific functionality associated with the components of a hosted network or simulation of the components of the hosted network);
	and 
	in response to the request for the secure execution environment and that the new hash values being equal to the received measurement (Column 11, Lines 59-62, The management module 138 can use the encryption keys to perform various management actions after validation of the offload device 130; Column 19, Lines 66-Column 20, Line 7,  At block 706, the virtual machine monitor 110 is validated. As discussed above, the virtual machine monitor 110 manages various aspects associated with instantiated virtual machines instances 120. The virtual machine monitor 110 may be validated as part of the boot process of the offload device 130 or the physical computing device 100. The virtual machine monitor 110 may undergo a measured validation process in the same manner as described in association with other platform components), deploying a new enclave virtual computing instance in the computer system (Column 20, Lines 14-20,  At block 708, the virtual machine monitor can instantiate one or more virtual machine instances 120. Each virtual machine instance 120 is configured within a guest domain on the physical computing device 100. The instantiation of the virtual machine instance 120 includes the determined configuration of computing resources, software, and other components).
	Roth and Brandwine are analogous because they are each related providing secure execution environments. Roth teaches a method providing requested secure environments including validating elements of the secure environment prior to task execution (Abstract, A request to launch a secure execution environment is received from a customer and fulfilled by launching a secure execution environment on a selected computer system. The secure execution environment is then validated and upon a successful validation, one or more applications are provided to the secure execution environment to be executed within the secure execution environment. As additional requests relating to managing the secure execution environment are received, operations are performed based on the requests). Brandwine teaches a method of  providing a secure execution environment and authenticating processing components (Column 4, Lines 9-12,  a virtual security module may manage the requests for validation of a booting environment by receiving a request for validation of the booting environment from a virtual machine instance). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Roth would be modified with the validation mechanism using measurements as taught by Brandwine in order to manage the provisioning of secure environments. Therefore, it would have been obvious to combine the teachings of Roth and Brandwine.

As per claim 4, Roth teaches, wherein the content includes at least one of computer code and data (Column 5, Lines 22-29, A provisioning request may also include data and/or metadata associated with the configuration of a secure execution environment and/or with placement constraints on associated computer system resources).

As per claim 5, Roth teaches, wherein loading the content into the new enclave virtual computing instance includes encrypting the content using memory encryption technology provided by a processor of the computer system to store the content in the virtual volatile memory of the new enclave virtual computing instance (Column 5, Line 64-Column 6, Line 8, Data may be protected from outside access by using one or more encryption techniques such as key pairs, certificates, or other such encryption techniques. Such encrypted data items may be protected from unauthorized access by generating encryption information (i.e., cryptographic keys) and/or storing decryption information within the secure execution environment. In some embodiments, the secure execution environment 110 may be configured using dedicated hardware which may implement a variety of security assurance methods such as microcode instructions on a central processing unit, a trusted platform module, or other security assurance methods; and Column 28, Lines 37-41, Storage media and computer readable media for containing code, or portions of code, can include any appropriate media known or used in the art, including storage media and communication media, such as, but not limited to, volatile and non-volatile).

As per claim 7, Roth teaches, further comprising performing an attestation process for the new enclave virtual computing instance using another enclave virtual computing instance running in the computer system (Column 19, Lines 23-24, The installed computer system operational elements 616 may then be verified 612 by a verifier 610; Column 19, Lines 17-34, the verifier 602 may be a trusted user (e.g., trusted automated process)….In some embodiments, the verifier 602 and the verifier 610 may be the same entity; and Column 21, Lines 1-2, Measurements (e.g., the encrypted measure 916) may be evaluated within the secure execution environment) to authenticate the new enclave virtual computing instance (Column 19, Lines 20-28, After the computer system operational elements 606 have been verified 604, the computer system operational elements 606 may be installed 614 in the secure execution environment 608. The installed computer system operational elements 616 may then be verified 612 by a verifier 610 by, for example, comparing one or more measurements to one or more of the measurements obtained by the verifier 602 to one or more measurements obtained from the secure execution environment 608).

As per claim 8, Roth teaches, wherein performing the attestation process for the new enclave virtual computing instance includes determining whether the new enclave virtual computing instance and the another enclave virtual computing instance are running on the same authentic platform (Column 18, Lines 60-65, an example environment 600 where a service may verify computer system operational elements to be installed in a secure execution environment and may verify that those computer system operational elements were correctly installed in a secure execution environment after installation as described herein in connection with FIG. 2; and Column 19, Lines 20-31, After the computer system operational elements 606 have been verified 604, the computer system operational elements 606 may be installed 614 in the secure execution environment 608. The installed computer system operational elements 616 may then be verified 612 by a verifier 610 by, for example, comparing one or more measurements to one or more of the measurements obtained by the verifier 602 to one or more measurements obtained from the secure execution environment 608. In some embodiments, the secure execution environment 608 may be verified as a unit. In some embodiments, only the installed computer system operational elements 616 may be verified).

As per claim 9, Brandwine teaches, wherein performing the attestation process for the new enclave virtual computing instance comprises: 
	sending an identity of the another enclave virtual computing instance to the new enclave virtual computing instance from the another enclave virtual computing instance (Column 3, Line 67-Column 4, Line 13, The virtual security module may be implemented on each virtual machine instance…a virtual security module can be used to validate the booting environment of each virtual machine instance. In some embodiments, a virtual security module may manage the requests for validation of a booting environment by receiving a request for validation of the booting environment from a virtual machine instance); 
	requesting a report from an enclave manager in the computer system by the new enclave virtual computing instance (Column 4, Lines 9-12, a virtual security module may manage the requests for validation of a booting environment by receiving a request for validation of the booting environment from a virtual machine instance); 
	receiving the report from the enclave manager at the new enclave virtual computing instance (Column 4, Lines 14-24, The virtual security module may then receive an indication that the booting environment code and/or execution environment code has been validated from the security component and pass the indication to the virtual machine instance. In some example embodiments, the indication could be the measurement used to unseal a key or the indication could be a message signed by a private key that is unsealed when the booting and/or execution environment code is validated), the report being generated using a hypervisor root key associated with the new enclave virtual computing instance (Column 2, Lines 51-58, The firmware, software, and configuration data that are measured can be generally referred to as platform components, with each measurement being associated with a separate platform component. The act of validating a computing device, such as the offload device and the physical computing device, as a trusted computing platform can also referred to as establishing a root-of-trust; and Column 4, Lines 16-24, The virtual security module may then receive an indication that the booting environment code and/or execution environment code has been validated from the security component and pass the indication to the virtual machine instance. In some example embodiments, the indication could be the measurement used to unseal a key or the indication could be a message signed by a private key that is unsealed when the booting and/or execution environment code is validated); 
	sending the report back to the enclave manager via the another enclave virtual computing instance (Column 4, Lines 16-24, The virtual security module may then receive an indication that the booting environment code and/or execution environment code has been validated from the security component and pass the indication to the virtual machine instance. In some example embodiments, the indication could be the measurement used to unseal a key or the indication could be a message signed by a private key that is unsealed when the booting and/or execution environment code is validated); and 
	authenticating the report using a hypervisor root key associated with the another enclave virtual computing instance (Column 4, Lines 16-24, The virtual security module may then receive an indication that the booting environment code and/or execution environment code has been validated from the security component and pass the indication to the virtual machine instance. In some example embodiments, the indication could be the measurement used to unseal a key or the indication could be a message signed by a private key that is unsealed when the booting and/or execution environment code is validated; and Column 15, Lines 56-67, the security component 150 determines whether the platform component configuration value matches a reference value stored in the security component. The reference value may be a value stored in protected registers on the security component that is stored in the security component. In some embodiments, the security component can be configured to determine a plurality of platform component configuration values prior to comparing the measurements to a value stored in the security component. In such an embodiment, the security component 150 compares the final platform component configuration value to reference value), including determining whether the hypervisor root key associated with the new enclave virtual computing instance matches the hypervisor root key associated with the another enclave virtual computing instance (Column 4, Lines 46-49, the security component and the offload device can use private keys to negotiate a symmetric key between different services; and Column 7, Lines 18-25, The root key can have a corresponding public key that is made publicly available…The key management service 169 can communicate with the security component 150 on the offload device to transfer private keys to the security component for use by the offload device by utilizing the root key).

As per claim 10, this is the “non-transitory computer-readable storage medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 14, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 5 and is rejected for the same reasons.

As per claim 17, Roth teaches, wherein deploying the new enclave virtual computing instance includes deploying an enclave virtual machine in which the secure execution environment is created (Column 7, Line 67-Column 8, Line 8, in response to a request to create a secure execution environment from a customer, a secure execution environment may be created and may be initially populated with executable code which may be configured as an agent to provide access to secure execution environment functionality. The agent may be an application, module, process and/or the like which may be configured to instantiate other applications within the secure execution environment; and Column 12, Lines 58-63,  A user 302 may execute one or more secure execution environment operations 304 associated with a secure execution environment 306 on a virtual computer system 308. The virtual computer system 308 may be one of one or more virtual computer systems operating on a host computer system 31), the enclave virtual machine including the at least virtual processor (Column 13, Lines 33-37, a user may execute a secure execution environment operation to create a secure execution environment such as the secure execution environment 306 within the virtual computer system 308 on the host computer system 310) [and virtual volatile memory] without any virtual non-volatile storage without any virtual networking interface and without any operating system (Column 14, Lines 43-48, a secure execution environment such as the secure execution environment 306 may be directly connected to a secure execution environment such as the secure execution environment 328 without an intervening user, service, process, application, and/or other entity).

	Roth fails to specifically teach, the enclave virtual machine including the at least virtual processor and virtual volatile memory.
	However, Brandwine teaches, the enclave virtual machine including the at least virtual processor and virtual volatile memory (Column 9, Lines 55-59, the allocated virtual resources include three primary virtualized resources that are utilized by the instantiated virtual machine instances, namely, virtual processing resources, virtual memory resources, and virtual I/O resources).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.


As per claim 18, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 19, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 22, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 23, this claim is similar to claim 7 and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
Zhang et al. (US 20090049510) {Discusses providing a safe virtual environment for secure virtual machine operations); and
Sanchez Leighton et al. (US 20180189092) {Discusses providing secure execution environments for virtual machines}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199